Citation Nr: 0931298	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD) for the period prior to January 8, 2009.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD for the period since 
January 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claim of entitlement to service connection for PTSD 
and assigned the same an initial 30 percent disability 
rating, effective October 17, 2003.  By a January 2009 rating 
decision, the RO increased the disability rating assigned to 
the Veteran's PTSD to 50 percent, effective January 8, 2009.  
As the 50 percent disability rating assigned to the Veteran's 
PTSD is less than the maximum available rating, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Winston-Salem, North 
Carolina.  A transcript of the hearing has been associated 
with the claims file. 


FINDINGS OF FACT

1.  Prior to January 8, 2009, the Veteran's PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; and impaired abstract thinking.

2.  Since January 8, 2009, the Veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met prior to January 8, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met since January 8, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased disability rating for 
PTSD arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA afforded the Veteran VA 
psychiatric evaluations in February 2004 and January 2009.  
The Veteran's service treatment records and all identified 
and authorized post-service treatment records available and 
relevant to the issue on appeal have been requested or 
obtained.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

DC 9411, pertaining to PTSD, provides a 30 percent disability 
rating where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Under DSM-IV, a GAF score of 41-50 
generally reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, of school functioning 
(e.g., no friends, unable to keep a job).  A GAF score 51-60 
generally reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent.  
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

The Veteran's PTSD was initially rated as 30 percent 
disabling, effective October 17, 2003, the effective date of 
service connection.  By a January 2009 rating decision, the 
Veteran's PTSD was rated as 50 percent disabling, effective 
January, 8, 2009, the date upon which evidence of more severe 
symptoms was of record allowing for the grant of 50 percent. 

Prior to January 8, 2009

Record of private treatment dated in May 1986 indicates that 
the Veteran was discharged from treatment with the goals of 
working on issues of anger, self-esteem, and isolation; and 
guilt and shame as to his experiences in the Republic of 
Vietnam. 

Vet Center treatment records dated in October 2003 through 
July 2004 indicate that the Veteran participated in group 
counseling.  The Veteran reported that he was about to "end 
it all" before he got into counseling.  The Veteran 
discussed problems with survivor's guilt and intrusive 
thoughts.  

On VA psychiatric evaluation in February 2004 the Veteran 
reported that he has had a terrible time with relationships, 
specifically that he has been married four times and is a 
loner.  The Veteran reported that he has one daughter, but 
that he is not close with her.  The Veteran reported that he 
has sleep disturbances to include interrupted sleep, bad 
dreams, and intrusive thoughts.  The Veteran reported that he 
is easily startled, anxious, hypervigilant, and uncomfortable 
in crowds.  The Veteran denied suicide attempts and panic 
attacks.  The Veteran reported that his only friends are at 
the Vet Center, and that he reads, does some chores, and 
spends time with his cat.  The Veteran reported that he was 
laid off from his most recent job and that he is looking for 
work.  

Mental status examination in March 2004 revealed that the 
Veteran was alert, cooperative, and casually dressed.  The 
Veteran was oriented to time, place, and person, and 
exhibited a calm mood, appropriate affect, good recent and 
remote memory, and adequate intellect, insight, and judgment.  
The Veteran did not exhibit loose associations or flight of 
ideas, bizarre motor movements, suicidal or homicidal 
ideation or intent, delusions, hallucinations, or ideas of 
reference of suspiciousness.  The examiner diagnosed the 
Veteran with PTSD and assigned a GAF score of 52, with 
moderately serious impairment of psychosocial functioning.  

Social Security Administration (SSA) records dated in March 
2004 indicate that the Veteran's primary diagnosis was 
status-post cerebrovascular accident.  Report of psychiatric 
evaluation, conducted in May 2004 and relied upon by the SSA 
and Railroad Retirement Board, indicates that the Veteran 
reported that his anger, insomnia, and survivor's guilt have 
lessened since his work with the Vet Center, but that he has 
not experienced a decrease in nightmares and memories.  The 
Veteran reported that he experiences panic attacks primarily 
in crowds.  The Veteran reported that he likes to grocery 
shop, watch TV, and attend group therapy sessions.   The 
Veteran reported that he avoids personal relationships and is 
socially isolated.  The examiner noted that the Veteran was 
able to conform to social standards, adjust to supervisors 
and coworkers, and hold employment with the exception of 
trouble getting along with one supervisor.  Mental status 
examination in May 2004 was unremarkable with the exception 
of a flat mood, a somewhat impaired recent memory, and the 
inability to do serial sevens.  The Veteran was diagnosed 
with PTSD and assigned a GAF score of 60.  

VA treatment records dated in July 2004 indicate that the 
Veteran sought a change in his depression medication.  Mental 
status examination was unremarkable, and the Veteran was 
diagnosed with major depressive disorder and PTSD, both in 
remission, and assigned a GAF score of 70.

VA treatment records dated in January 2005 indicate that the 
Veteran reported chronic nightmares and intrusive 
recollections of his military experience.  The Veteran 
reported that he experiences survivor's guilt, is isolated, 
and has lost the opportunity to develop friendships and 
meaningful emotional detachments.  The Veteran reported that 
he was living with his daughter and trying to re-establish a 
relationship with her and her infant son.  Mental status 
examination was unremarkable with the exception of a 
restricted affect and thoughts focused on his military 
experience and survivor's guilt.  The Veteran was diagnosed 
with chronic and prolonged PTSD.

VA treatment records dated in April 2005 indicate that the 
Veteran reported periods of intense dysphoria, generally 
accompanied by periods of self-doubt and low self-esteem.  
The Veteran reported that he was both proud and fearful of 
his commitment to his relationship with his daughter.  The 
Veteran reported that he sleeps six or six-and-a-half hours 
each night.  The Veteran reported an exaggerated startle 
response, hypervigilance, recurrent combat-themed nightmares, 
intrusive memories, and survivor's guilt.  Mental status 
examination was unremarkable, with the exception of chronic, 
unfocused anxiety, without panic, and an irritable temper, 
without outbursts or homicidal ideation.  The Veteran was 
diagnosed with prolonged, combat-related PTSD, dysthymic 
disorder, and social phobia, and assigned a GAF score of 31.

VA treatment records dated in January 2006 indicate that the 
Veteran reported that he has become reacquainted with this 
daughter and feels satisfied with the bond they have formed.  
The Veteran reported that he will achieve 20 years of 
sobriety soon, and it is the most important accomplishment he 
has ever achieved.  The Veteran reported that he prefers to 
isolate himself, suffers from survivor's guilt, and feels 
indifference about the world.  Mental status examination was 
unremarkable.  The Veteran was diagnosed with prolonged PTSD 
and assigned a GAF score of 41-50.  

VA treatment records dated in September 2006 indicate that 
the Veteran recognized being excessively perfectionistic and 
a harsh self-critic.  The Veteran reported that he never felt 
that he did enough for his men in combat, as a medic.  The 
Veteran reported that his relationship with his grandson has 
forced him to forego some of his isolation, and that he is 
experiencing joy in a way that he has not in years.  

VA treatment records dated in November 2006 indicate that the 
Veteran reported fair control of his anxiety symptoms.  The 
Veteran reported that his daughter moved out and he is 
adjusting, but that he gets a little lonely sometimes.  The 
Veteran reported that he experiences occasional days with 
increased tension and intrusive memories.  The Veteran was 
diagnosed with PTSD, history of panic disorder, and history 
of social phobia, and assigned a GAF score of 50.  

VA treatment records dated in January 2007, March 2007, and 
May 2007, indicate that the Veteran reported that he was 
finding more peace in his life and was devoting his time and 
energy to his daughter and her son, becoming a constant in 
their lives.  The Veteran reported that he remains 
hypervigilant, and continues to isolate himself outside of 
family relationships and continues to experience intrusive 
thoughts and combat-themed nightmares.  Mental status 
examination in March 2007 was unremarkable.  At that time, 
the Veteran was diagnosed with PTSD, dysthymic disorder, 
social anxiety disorder, treated, but still disabling.

VA treatment records dated in June 2007 indicate that the 
Veteran reported that he felt more content than he has felt 
in a long time.  The Veteran reported that his pet bird died, 
and he initially denigrated himself for not doing more to 
save his pet before challenging his thinking as to his 
reaction.  

VA treatment records dated in August 2007 indicate that the 
Veteran reported that he was doing well, with the exception 
of some nightmares, insomnia, and increased startle response.  
The Veteran reported that he has difficulty trusting people 
he does not know.  The Veteran denied severe anxiety.  Mental 
status examination was unremarkable.  The Veteran was 
diagnosed with chronic PTSD and assigned a GAF score of 50.

At the time of the Veteran's October 2007 hearing before the 
Board, the Veteran reported that he dwells on the past and 
experiences panic attacks, or anxiety, triggered by crowds, 
approximately twice weekly.  The Veteran reported that he can 
be sometimes forgetful and requires a shopping list when he 
goes to the store.  The Veteran clarified that despite VA 
treatment records indicating that he had become friendly with 
a couple in his neighborhood, such was not the case.  The 
Veteran reported that he did begin speaking to the husband, a 
fellow veteran, but that the couple liked to party and the 
Veteran did not want to participate.  The Veteran reported 
that he has no social relationships outside of his close 
relationship with his daughter and grandson.  The Veteran 
reported that he enjoys leatherwork and shooting black 
powder.  The Veteran reported that he had been married four 
times.  The Veteran reported that he has not worked since 
September 2003 and feels as if his past history with 
substance abuse is a hindrance.  

VA treatment records dated in February 2008 indicate that the 
Veteran reported that he was doing "okay" with the 
exception of avoiding interactions with others.  Mental 
status examination was unremarkable.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 50.

The Veteran has been assigned GAF scores of 52, 60, 70, 31, 
41-50, 50, 50, and 50.  No other GAF scores are of record 
during the period prior to January 8, 2009.  As discussed 
above, a GAF score of 41-50 generally reflects serious 
symptoms or serious impairment in social, occupational, of 
school functioning, a score of 51-60 generally reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, and a score of 61-70 
generally reflects mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV). 

While the Veteran's GAF scores primarily demonstrate serious 
symptoms or serious impairment in social, occupational, of 
school functioning, a higher evaluation in this case is not 
warranted on such basis.  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

As discussed above, a 50 percent rating is warranted for 
symptomatology of PTSD under DC 9411 where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

While the Veteran may have experienced exacerbations of his 
PTSD symptoms during the period prior to January 8, 2009, his 
symptoms could not be evaluated and determined to be more 
than moderate.  The Veteran has exhibited a flattened affect, 
panic attacks, some memory impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
However, the Veteran has not exhibited circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2008).  Here, while the Veteran has history of 
insubordination with one supervisor and has a perceived 
stigma as to his history of substance abuse, there is no 
indication that the Veteran's psychiatric disability overall 
interfered with his ability to work beyond that contemplated 
by the 30 percent rating criteria.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, as 
required for a 30 percent rating.  The Board finds that the 
overall level of symptomatology of the Veteran's PTSD during 
the period prior to January 8, 2009 did not more nearly 
approximate the criteria required for a 50 percent disability 
rating.  Thus, with respect to whether the Veteran's PTSD 
warrants more than a 30 percent disability rating prior to 
January 8, 2009, the date upon which a 50 percent disability 
rating was assigned, the Board finds that the preponderance 
of the evidence is against entering such a finding.

Since January 8, 2009

On VA psychiatric examination in January 2009, the Veteran 
reported recurrent and intrusive distressing recollections of 
his in-service traumas, including images, thoughts, and 
perceptions.  The Veteran reported efforts to avoid 
activities, places, or people that arouse recollections, and 
a markedly diminished interest or participation in 
significant activities.  The Veteran reported feelings of 
detachment or estrangement from others and the inability to 
have loving feelings.  The Veteran reported panic attacks and 
sleep difficulties to include difficulty falling and staying 
asleep.  The Veteran reported irritability and outbursts of 
anger, hypervigilance, and an exaggerated startle response.  
The Veteran reported that he had limited social and leisure 
activities and experienced guilt in engaging in such 
activities.

Mental status examination in January 2009 revealed that the 
Veteran was casually dressed in disheveled clothes and was 
cooperative, friendly, relaxed, and attentive.  The Veteran 
exhibited:  a normal affect; a good mood; intact attention; 
unremarkable, clear, and coherent speech; orientation to 
time, place, and person, unremarkable thought process and 
content, with the exception of being preoccupied with one or 
two topics; average intelligence; appropriate behavior; and 
normal remote and immediate memory and slightly impaired 
recent memory.  The Veteran was unable to spell backwards and 
count serial sevens.  The Veteran did not demonstrate 
hallucinations, delusions, obsessive or ritualistic 
behaviors, or suicidal or homicidal ideation.

In January 2009 the examiner reported that the Veteran had 
retired by reason of age of duration of work in September 
2003.  The Veteran reported that he attributed his lack of 
employment to his age, difficulties working with supervisors, 
and lack of motivation.  The Veteran was diagnosed with PTSD, 
chronic, moderate, and major depressive episode, recurrent, 
and was assigned a GAF score of 51.  The examiner opined that 
the Veteran did not have total occupational and social 
impairment due to PTSD, but that he had deficiencies in 
family relationships, work, and mood.  

The Veteran has been assigned a GAF score of 51.  No other 
GAF scores are of record during the period since January 8, 
2009.  As discussed above, a GAF score of 51-60 generally 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Thus, as the Veteran 
seeks a disability rating for PTSD reflecting more than 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, a higher evaluation in 
this case is not warranted on such basis.

As discussed above, a 70 percent rating is warranted where 
the psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

While the Veteran may have experienced exacerbations of his 
PTSD symptoms during the period since January 8, 2009, his 
symptoms cannot be evaluated and determined to more nearly 
approximate the criteria required for a 70 percent disability 
rating.  The Veteran has demonstrated difficulty in adapting 
to stressful circumstances and the inability to establish and 
maintain effective relationships.  The Veteran has not, 
however, exhibited suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  In any event, the 
emphasis in psychiatric ratings is not solely on social 
impairment, but rather includes an evaluation of how the 
mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126 (2008).  While the Veteran has attributed his 
lack of employment to his age, difficulties working with 
supervisors, and lack of motivation, there is no indication 
that the Veteran's psychiatric disability overall interfered 
with his ability to work beyond that contemplated by the 50 
percent rating criteria.  

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as 
required for a 50 percent rating.  The Board finds that the 
overall level of symptomatology of the Veteran's PTSD during 
the period since January 8, 2009 does not more nearly 
approximate the criteria required for a 70 percent disability 
rating.  Thus, with respect to whether the Veteran's PTSD 
warrants more than a 50 percent disability rating since 
January 8, 2009, the date upon which a 50 percent disability 
rating was assigned, the Board finds that the preponderance 
of the evidence is against entering such a finding.

Conclusion

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period prior 
to January 8, 2009, the Veteran's PTSD did not warrant a 
disability rating in excess of 30 percent.  Further, the 
weight of the credible evidence demonstrates that since 
January 8, 2009, the Veteran's PTSD has not warranted a 
disability rating in excess of 50 percent.  As the 
preponderance of the evidence is against the claim for an 
increased disability rating, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  In the absence of the factors set forth above, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for service-
connected PTSD for the period prior to January 8, 2009 is 
denied.

A disability rating in excess of 50 percent for service-
connected PTSD for the period since January 8, 2009 is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


